Judgment, Supreme Court, Bronx County, rendered January 20, 1977, convicting defendant following a trial by jury of possession of a weapon in the third degree and sentencing him to an indeterminate term of imprisonment not to exceed three years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing *579the sentence to a term of six months and, as so modified, aifirmed. We find that the sentence imposed was excessive to the extent indicated. Concur— Lupiano, J. P., Silverman, Evans, Lane and Sandler, JJ.